DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/2/2022 is acknowledged. Accordingly, claims 1-14 and 20-34 have been cancelled, claims 15-17 have been amended, thus currently claims 15-19 and 35-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 and 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Kishimoto et al. (US 20200073074 A1, hereinafter, “Kishimoto”, newly cited by the Examiner) in view of Xu et al. (US 20160377258 A1, hereinafter “Xu258”, newly cited by the Examiner) and Sommers et al. (US 20050265019 A1, hereinafter “Sommers”, newly cited by the Examiner).

Regarding claim 15, Kishimoto teaches a light emitting device (light emitting device, see claim 13, line 1) comprising: 
a light emitting element (light emitting element, see claim 13, line 2); and 
a lens (lens, see claim 13, line 3) comprising a cover part (cover part, see claim 13, line 3) and a light-shielding part (light-shielding part, see claim 13, line 3), wherein the cover part comprises: 
a lens part (lens part, see claim 13, line 5) having a plurality of lateral sides (lateral sides, see claim 13, line 5); 
a connection part (connection part, see claim 13, line 6) constituting a plurality of lateral side walls (lateral side walls, see claim 13, line 6) each extending downward from a respective one of the plurality of lateral sides of the lens part (see claim 13, line 7); and 
a plurality of flange parts (flange parts, see claim 13, line 8) each extending outward from a lower-end portion of a corresponding one of the plurality of lateral side walls (see claim 13, line 8-9), 
the lens part and the connection part define a recess (recess, see claim 13, line 10) having an opening (opening, see claim 13, line 10) facing downward, 
the lens part defines a bottom surface (bottom surface, see claim 13, line 12) of the recess, 

the lens part, the plurality of flange parts, and the connection part are formed of a thermosetting first resin (thermosetting first resin, see claim 13, lines 17-18) and continuous to one another, 
the light-shielding part covers a plurality of lateral end surfaces (lateral surfaces, see claim 13, line 19), 
the light-shielding part is formed of a thermosetting second resin (thermosetting second resin, see claim 13, line 20) having a greater light-absorptance (light-absorptance, see claim 13, line 20) or a greater light-reflectance (light-reflectance, see claim 13, line 21) than the thermosetting first resin,  
the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part (see claim 13, lines 23-24),
the light emitting element is spaced apart from the lens part and the connection part (see claim 16, lines 1-2), and 
a distance (distance, see claim 17, line 2) between the lens part and the light emitting element (see claim 17, line 2) is smaller than a distance (distance, see claim 17, line 3) between the connection part and the light emitting element (see claim 17, line 3).

Kishimoto does not explicitly teach the recess is formed inward of the plurality of flange parts; 


Xu258 teaches light emitting device (LED strip light 100, see figures 1-5) including a light emitting element (LED chip 10, see fig 3) and a lens (lens 20 and holder 40, see fig 3) that comprises a cover part (20) and a light-shielding part (40);
a recess (see recess within 20) is formed inward of the plurality of flange parts (see FP in annotated figure below), 
the light-shielding part (40, see fig 2) covers a plurality of lateral end surfaces (LES, see annotated figure 5 below, and fig 4) and an upper surface (US, see annotated figure 5 below) of each of the plurality of flange parts (FP) and outer lateral surfaces (OLS, see annotated figure 5 below) of the plurality of lateral side walls (LSW, see annotated figure 5 below), 
an air gap (see gap between 10 and 20) is present between the light emitting element (10, see fig 3) and both the lens part (see middle part of 20) and the connection part (FP, LSW), and
a distance (see distance between 10 and light incidence surface 22, better seen in fig 3) between the bottom surface (22) of the recess (recess of 20) and an upper 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the lens as taught by Xu258 into the teachings of Kishimoto in order to provide sufficient space for one or more light emitting elements and the cover part. One of ordinary skill would have been motivated to make this modification to increase the length of the device and thus provide added illumination. 
Figure 5 of Xu with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    690
    997
    media_image1.png
    Greyscale


Kishimoto as modified by Xu258 does not explicitly teach the light shielding part is disposed in contact with and around the perimeter of the lateral surfaces of the plurality of side walls.
Sommers teaches a light emitting device (lighting system, see figure 5-7) in the same field of endeavor (see ¶ 6) and including a lens (lens 66) and a light shielding part (mounting structure 76 and end caps 84);
the light shielding part (76, 84) is disposed in contact (as seen in fig 5) with and around the perimeter (perimeter of 66) of the lateral surfaces (lateral surfaces of 66) of the plurality of side walls (see sidewalls of 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to contact the outer perimeter of the lens as taught by Sommers into the teachings of Kishimoto as modified by Xu258, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to surround the perimeter to provide protection to the lens and inner components of the device. Additional light shielding benefits Xu539 because Xu clearly suggests, in ¶ 13, the inclusion of endcaps have been envisioned as part of the invention.

Regarding claim 17, Kishimoto teaches a light emitting device (light emitting device, see claim 13, line 1) comprising: 

a lens (lens, see claim 13, line 3) comprising a cover part (cover part, see claim 13, line 3) and a light-shielding part (light-shielding part, see claim 13, line 3), wherein the cover part comprises: 
a lens part (lens part, see claim 13, line 5) having a plurality of lateral sides (lateral sides, see claim 13, line 5); 
a connection part (connection part, see claim 13, line 6) constituting a plurality of lateral side walls (lateral side walls, see claim 13, line 6) each extending downward from a respective one of the plurality of lateral sides of the lens part (see claim 13, line 7), 
the lens part and the connection part define a recess (recess, see claim 13, line 10) having an opening (opening, see claim 13, line 10) facing downward, 
the lens part defines a bottom surface (bottom surface, see claim 13, line 12) of the recess, 
the plurality of lateral side walls define lateral surfaces (lateral surfaces, see claim 13, line 13) of the recess, which define the opening of the recess (see claim 13, lines 13-14), 
the lens part, the plurality of flange parts, and the connection part are formed of a thermosetting first resin (thermosetting first resin, see claim 13, lines 17-18) and continuous to one another, 
the light-shielding part covers outer lateral surfaces (lateral surfaces, see claim 13, line 19) and is formed of a thermosetting second resin (thermosetting second resin, see claim 13, line 20) having a greater light-absorptance (light-absorptance, see claim 
the lens part is disposed at a location allowing light from the light emitting element to be transmitted through the lens part (see claim 13, lines 23-24),
the light emitting element is spaced apart from the lens part and the connection part (see claim 16, lines 1-2), and 
a distance (distance, see claim 17, line 2) between the lens part and the light emitting element (see claim 17, line 2) is smaller than a distance (distance, see claim 17, line 3) between the connection part and the light emitting element (see claim 17, line 3).

Kishimoto does not explicitly teach the light-shielding part covers outer lateral surfaces (lateral surfaces, see claim 13, line 19) of the plurality of lateral side walls;
an air gap is present between the light emitting element and both the lens part and the connection part, and a distance between the bottom surface of the recess and an upper surface of the light emitting element is smaller than a distance between the connection part and side surfaces of the light emitting element.

Xu258 teaches light emitting device (LED strip light 100, see figures 1-5) including a light emitting element (LED chip 10, see fig 3) and a lens (lens 20 and holder 40, see fig 3) that comprises a cover part (20) and a light-shielding part (40);

an air gap (see gap between 10 and 20) is present between the light emitting element (10, see fig 3) and both the lens part (see middle part of 20) and the connection part (FP, LSW), and
a distance (see distance between 10 and light incidence surface 22, better seen in fig 3) between the bottom surface (22) of the recess (recess of 20) and an upper surface (upper surface of 10) of the light emitting element (10) is smaller than a distance (see distance between ) between the connection part (FP, LSW) and side surfaces (see side surfaces of 10) of the light emitting element (10).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the lens as taught by Xu258 into the teachings of Kishimoto in order to provide sufficient space for one or more light emitting elements and the cover part. One of ordinary skill would have been motivated to make this modification to increase the length of the device and thus provide added illumination. 

Kishimoto as modified by Xu258 does not explicitly teach the light shielding part is disposed in contact with and around the perimeter of the lateral surfaces of the plurality of side walls.
Sommers teaches a light emitting device (lighting system, see figure 5-7) in the same field of endeavor (see ¶ 6) and including a lens (lens 66) and a light shielding part (mounting structure 76 and end caps 84);

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to contact the outer perimeter of the lens as taught by Sommers into the teachings of Kishimoto as modified by Xu258, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to surround the perimeter to provide protection to the lens and inner components of the device. Additional light shielding benefits Xu539 because Xu clearly suggests, in ¶ 13, the inclusion of endcaps have been envisioned as part of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-19 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20170370539 A1, hereinafter “Xu539”, previously cited by the Examiner) in view of Sommers and Liu et al. (CN 102856478 A, hereinafter, “Li”, previously cited by the Examiner) and Xu258.

Regarding claim 15, Xu539 teaches a light emitting device (LED bar lighting 20, see figures 1-2) comprising: 
a light emitting element (LED chips 22, see fig 2); and 
a lens (bar house 21 and  lens column 23) comprising a cover part (23) and a light-shielding part (21), wherein the cover part (23) comprises: 
a lens part (see LP in annotated figure 2 below) having a plurality of lateral sides (see LS in annotated figure 2 below, note LS runs along the length of 23); 
a connection part (see CP in annotated figure 2 below) constituting a plurality of lateral side walls (see LSW in annotated fig 2 below) each extending downward from a respective one of the plurality of lateral sides (LS) of the lens part (LP); and 

the lens part (LP) and the connection part (CP) define a recess (see recess by 23) having an opening facing downward (evident from fig 2), 
the lens part (LP) defines a bottom surface (see BS in annotated figure 2 below) of the recess (recess), 
the plurality of lateral side walls (LSW) define lateral surfaces (see side surfaces of recess) of the recess (recess), which define the opening (see opening of recess for 22s) of the recess (recess), 
the recess (recess) is formed inward (evident from figure 2) of the plurality of flange parts (FP), 
the lens part (LP), the plurality of flange parts (FP), and the connection part (CP) are formed of a first material (as seen in fig 2) and continuous to one another (since LP, FP and CP are parts of 23), 
the light-shielding part (21) covers a plurality of lateral end surfaces (see LES in annotated fig 2 below) and an upper surface (see US in annotated fig below) of each of the plurality of flange parts (FP) and outer lateral surfaces (see OLS in annotated figure 2 below) of the plurality of lateral side walls (LSW), 
the light-shielding part (21) is formed of a second material (non-metallic material, see ¶ 14),
the lens part (LP) is disposed at a location (across 22) allowing light from the light emitting element (22) to be transmitted through the lens part (as seen in fig 3),

a first distance (see distance between BS and 22) between the bottom surface (BS) of the recess (recess) and an upper surface (upper surface of 22) of the light emitting element (22),
a second distance (see distance between CP and 22) between the connection part (CP) and side surfaces (side surfaces of 22) of the light emitting element (22).

See figure 2 of Xu with Examiners annotations has been reproduced below:

    PNG
    media_image2.png
    830
    950
    media_image2.png
    Greyscale

Xu539 does not explicitly teach the first material is a thermosetting first resin; 


Liu teaches a light emitting device (power type LED, see figure 1) having a light emitting element (light emitting diode 2) enclosed by a cover part (lens 3) formed of a first material (silica gel, see ¶ 9) and a light-shield part (reflecting cup 12) formed of a second material (silicone resin, see ¶ 33);
the first material (silica gel) is a thermosetting first resin (as is known in the art); 
the second material (silicon resin) is a thermosetting second resin (as is known in the art) having a greater light-absorptance (since 12 is opaque, see ¶ 7 ) or a greater light-reflectance than the thermosetting first resin (since 3, transmits light from the light emitting element).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the thermosetting resins as taught by Liu into the teachings of Kishimoto, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification to provide the device, a light-shielding part with excellent heat resistance and a cover part with superb UV resistance.

Xu539 as modified by Liu does not explicitly teach the light shielding part is disposed in contact with and around the perimeter of the lateral surfaces of the plurality of side walls.
Sommers teaches a light emitting device (lighting system, see figure 5-7) in the same field of endeavor (see ¶ 6) and including a lens (lens 66) and a light shielding part (mounting structure 76 and end caps 84);
the light shielding part (76, 84) is disposed in contact (as seen in fig 5) with and around the perimeter (perimeter of 66) of the lateral surfaces (lateral surfaces of 66) of the plurality of side walls (see sidewalls of 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to contact the outer perimeter of the lens as taught by Sommers into the teachings of Xu539 as modified by Liu, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to surround the perimeter to provide protection to the lens and inner components of the device. Additional light shielding benefits Xu539 because Xu clearly suggests, in ¶ 13, the inclusion of endcaps have been envisioned as part of the invention.

Xu539 as modified by Liu and Sommers does not explicitly teach the first distance is smaller than the second distance.
Xu258 teaches light emitting device (LED strip light 100, see figures 1-5) including a light emitting element (LED chip 10, see fig 3) and a lens (lens 20 and holder 40, see fig 3) that comprises a cover part (20) and a light-shielding part (40); further including a first distance (see first distance between 10 and light incidence surface 22, better seen in fig 3) between the bottom surface (22) of the recess (recess of 20) and an upper surface (upper surface of 10) of the light emitting element (10); and a second distance (see second distance between) between the connection part (FP, LSW, see annotated figure 5 above) and side surfaces (see side surfaces of 10) of the light emitting element (10);
the first distance (first distance) is smaller (evident from figure 3) than the second distance (second distance).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the lens as taught by Xu258 into the teachings of Xu539 as modified by Liu and Sommers in order to provide sufficient space for one or more light emitting elements and the cover part. One of ordinary skill would have been motivated to make this modification to increase the length of the device and thus provide added illumination. 

Regarding claim 16, Xu539 teaches a light emitting device (LED bar lighting 20, see figures 1-2) comprising: 
a light emitting element (LED chips 22, see fig 2); and 

a lens part (see LP in annotated figure 2 above) having a plurality of lateral sides (see LS in annotated figure 2 above, note LS runs along the length of 23); 
a connection part (see CP in annotated figure 2 above) constituting a plurality of lateral side walls (see LSW in annotated fig 2 above) each extending downward from a respective one of the plurality of lateral sides (LS) of the lens part (LP); and 
a plurality of flange parts (see FP in annotated fig 2 above) each extending outward (as seen in fig 2) from a lower-end portion (see lower end potion of LSW) of a corresponding one of the plurality of lateral side walls (LSW),
the lens part (LP) and the connection part (CP) define a recess (see recess by 23) having an opening facing downward (evident from fig 2), 
the lens part (LP) defines a bottom surface (see BS in annotated figure 2 above) of the recess (recess), 
the lens part (LP), the plurality of flange parts (FP), and the connection part (CP) are formed of a first material (as seen in fig 2) and continuous to one another (since LP, FP and CP are parts of 23), 
the light-shielding part (21) covers a plurality of lateral end surfaces (see LES in annotated fig 2 above) and an upper surface (see US in annotated fig above) of each of the plurality of flange parts (FP) and outer lateral surfaces (see OLS in annotated figure 2 above) of the plurality of lateral side walls (LSW),  
the light-shielding part (21) is formed of a second material (non-metallic material, see ¶ 14),

the light emitting element (22) is spaced apart from the lens part (LP) and the connection part (CP) such that an air gap (see air gap, not labeled but clearly seen in fig 1) is present between the light emitting element (22) and both the lens part (LP) and the connection part (CP), and 
a first distance (see distance between BS and 22) between the bottom surface (BS) of the recess (recess) and an upper surface (upper surface of 22) of the light emitting element (22),
a second distance (see distance between CP and 22) between the connection part (CP) and side surfaces (side surfaces of 22) of the light emitting element (22).

Xu539 does not explicitly teach the plurality of flange parts each have a thickness in a range of 5 pm to 30 pm, 
However, one of ordinary skill would have considered adjusting the thickness of each flange parts of Hammond’s invention according to stresses the cover part may be subjected to when installed within the light-shielding part.
It would have been an obvious matter of design choice to select the thickness of each flange parts of Xu539 in a range of 5 .mu.m to 30 .mu.m in order to provide a flange with enough thickness to retain the cover part in position despite twisting or arching of the light shielding part. In this case, selecting a given range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Xu539 does not explicitly teach the first material is a thermosetting first resin; 
the second material is a thermosetting second resin having a greater light- absorptance or a greater light-reflectance than the thermosetting first resin, 
Liu teaches a light emitting device (power type LED, see figure 1) having a light emitting element (light emitting diode 2) enclosed by a cover part (lens 3) formed of a first material (silica gel, see ¶ 9) and a light-shield part (reflecting cup 12) formed of a second material (silicone resin, see ¶ 33);
the first material (silica gel) is a thermosetting first resin (as is known in the art); 
the second material (silicon resin) is a thermosetting second resin (as is known in the art) having a greater light-absorptance (since 12 is opaque, see ¶ 7 ) or a greater light-reflectance than the thermosetting first resin (since 3, transmits light from the light emitting element).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the thermosetting resins as taught by Liu into the teachings of Kishimoto, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification to provide the device, a light-shielding part with excellent heat resistance and a cover part with superb UV resistance.

Xu539 as modified by Liu does not explicitly teach the light shielding part is disposed in contact with and around the perimeter of the lateral surfaces of the plurality of side walls.
Sommers teaches a light emitting device (lighting system, see figure 5-7) in the same field of endeavor (see ¶ 6) and including a lens (lens 66) and a light shielding part (mounting structure 76 and end caps 84);
the light shielding part (76, 84) is disposed in contact (as seen in fig 5) with and around the perimeter (perimeter of 66) of the lateral surfaces (lateral surfaces of 66) of the plurality of side walls (see sidewalls of 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to contact the outer perimeter of the lens as taught by Sommers into the teachings of Xu539 as modified by Liu, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to surround the perimeter to provide protection to the lens and inner components of the device. Additional light shielding benefits Xu539 because Xu clearly suggests, in ¶ 13, the inclusion of endcaps have been envisioned as part of the invention.

Xu539 as modified by Liu and Sommers does not explicitly teach the first distance is smaller than the second distance.
Xu258 teaches light emitting device (LED strip light 100, see figures 1-5) including a light emitting element (LED chip 10, see fig 3) and a lens (lens 20 and holder 40, see fig 3) that comprises a cover part (20) and a light-shielding part (40); further including a first distance (see first distance between 10 and light incidence surface 22, better seen in fig 3) between the bottom surface (22) of the recess (recess of 20) and an upper surface (upper surface of 10) of the light emitting element (10); and a second distance (see second distance between) between the connection part (FP, LSW, see annotated figure 5 above) and side surfaces (see side surfaces of 10) of the light emitting element (10);
the first distance (first distance) is smaller (evident from figure 3) than the second distance (second distance).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the lens as taught by Xu258 into the teachings of Xu539 as modified by Liu and Sommers in order to provide sufficient space for one or more light emitting elements and the cover part. One of ordinary skill would have been motivated to make this modification to increase the length of the device and thus provide added illumination. 

Regarding claim 17, Xu539 teaches a light emitting device (LED bar lighting 20, see figures 1-2) comprising: 
a light emitting element (LED chips 22, see fig 2); and 

a lens part (see LP in annotated figure 2 above) having a plurality of lateral sides (see LS in annotated figure 2 above, note LS runs along the length of 23); 
a connection part (see CP in annotated figure 2 above) constituting a plurality of lateral side walls (see LSW in annotated fig 2 above) each extending downward from a respective one of the plurality of lateral sides (LS) of the lens part (LP); 
the lens part (LP) and the connection part (CP) define a recess (see recess by 23) having an opening facing downward (evident from fig 2), 
the lens part (LP) defines a bottom surface (see BS in annotated figure 2 above) of the recess (recess), 
the plurality of lateral side walls (LSW) define lateral surfaces (see side surfaces of recess) of the recess (recess), which define the opening (see opening of recess for 22s) of the recess (recess), 
the lens part (LP) and the connection part (CP) are formed of a first material (as seen in fig 2) and continuous to one another (since LP, FP and CP are parts of 23), 
the light-shielding part (21) is formed of a second material (non-metallic material, see ¶ 14),
the lens part (LP) is disposed at a location (across 22) allowing light from the light emitting element (22) to be transmitted through the lens part (as seen in fig 3),
the light emitting element (22) is spaced apart from the lens part (LP) and the connection part (CP) such that an air gap (see air gap, not labeled but clearly seen in fig 
a first distance (see distance between BS and 22) between the bottom surface (BS) of the recess (recess) and an upper surface (upper surface of 22) of the light emitting element (22),
a second distance (see distance between CP and 22) between the connection part (CP) and side surfaces (side surfaces of 22) of the light emitting element (22).

Xu539 does not explicitly teach the first material is a thermosetting first resin; 
the second material is a thermosetting second resin having a greater light- absorptance or a greater light-reflectance than the thermosetting first resin, 
Liu teaches a light emitting device (power type LED, see figure 1) having a light emitting element (light emitting diode 2) enclosed by a cover part (lens 3) formed of a first material (silica gel, see ¶ 9) and a light-shield part (reflecting cup 12) formed of a second material (silicone resin, see ¶ 33);
the first material (silica gel) is a thermosetting first resin (as is known in the art); 
the second material (silicon resin) is a thermosetting second resin (as is known in the art) having a greater light-absorptance (since 12 is opaque, see ¶ 7 ) or a greater light-reflectance than the thermosetting first resin (since 3, transmits light from the light emitting element).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the thermosetting resins as taught by Liu into the teachings of Kishimoto, since it has been held by the courts that selection of a prior art In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification to provide the device, a light-shielding part with excellent heat resistance and a cover part with superb UV resistance.

Xu539 as modified by Liu does not explicitly teach the light shielding part is disposed in contact with and around the perimeter of the lateral surfaces of the plurality of side walls.
Sommers teaches a light emitting device (lighting system, see figure 5-7) in the same field of endeavor (see ¶ 6) and including a lens (lens 66) and a light shielding part (mounting structure 76 and end caps 84);
the light shielding part (76, 84) is disposed in contact (as seen in fig 5) with and around the perimeter (perimeter of 66) of the lateral surfaces (lateral surfaces of 66) of the plurality of side walls (see sidewalls of 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to contact the outer perimeter of the lens as taught by Sommers into the teachings of Xu539 as modified by Liu, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 

Xu539 as modified by Liu and Sommers does not explicitly teach the first distance is smaller than the second distance.
Xu258 teaches light emitting device (LED strip light 100, see figures 1-5) including a light emitting element (LED chip 10, see fig 3) and a lens (lens 20 and holder 40, see fig 3) that comprises a cover part (20) and a light-shielding part (40); further including a first distance (see first distance between 10 and light incidence surface 22, better seen in fig 3) between the bottom surface (22) of the recess (recess of 20) and an upper surface (upper surface of 10) of the light emitting element (10); and a second distance (see second distance between) between the connection part (FP, LSW, see annotated figure 5 above) and side surfaces (see side surfaces of 10) of the light emitting element (10);
the first distance (first distance) is smaller (evident from figure 3) than the second distance (second distance).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the lens as taught by Xu258 into the teachings of Xu539 as modified by Liu and Sommers in order to provide sufficient space for one or more light emitting elements and the cover part. One of ordinary skill would have been 

Regarding claim 18, Xu539 teaches further comprising a substrate ( circuit board, not labeled but seen in fig 1) having the light emitting element (22) mounted thereon (see fig 1), 
wherein the lens (21, 23) is disposed on the substrate (circuit board) with the plurality of flange parts (FP) connected (with the aid of 23) to the substrate (circuit board) such that the lens part (LP) faces (clearly seen in fig 2) the light emitting element (22).

Regarding claim 19, Xu539 teaches further comprising a substrate ( circuit board, not labeled but seen in fig 1) having the light emitting element (22) mounted thereon (see fig 1), and 
wherein the lens (21, 23) 
the connection part (CP) is disposed on the substrate (circuit board) such that the lens part (LP) faces (clearly seen in fig 2) the light emitting element (22).

Regarding claim 35, Xu539 teaches wherein the lens part (LP) includes a light incidence surface (lower surface of LP) where light emitted from the light emitting element (22, better seen in fig 3) enters, and 

wherein the lens part (LP) is composed entirely of the first material (as seen in fig 2).

Xu539 does not explicitly teach the first material is a thermosetting first resin.
Liu teaches a light emitting device (power type LED, see figure 1) having a light emitting element (light emitting diode 2) enclosed by a cover part (lens 3) formed of a first material (silica gel, see ¶ 9) and a light-shield part (reflecting cup 12) formed of a second material (silicone resin, see ¶ 33);
the first material (silica gel) is a thermosetting first resin (as is known in the art); 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the thermosetting resin as taught by Liu into the teachings of Kishimoto, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification to provide the device, a lens part with superb UV resistance.

Regarding claim 36, Xu539 teaches wherein the lens part (LP) includes a light incidence surface (lower surface of LP) where light emitted from the light emitting element (22, better seen in fig 3) enters, and 
a light emitting surface (light emitting surfaces 232, see fig 2) at an opposite side  to the light incidence surface (lower surface of LP) where the light is emitted to the outside (better seen in fig 3) of the lens (21, 23), and 
wherein the lens part (LP) is composed entirely of the first material (as seen in fig 2).

Xu539 does not explicitly teach the first material is a thermosetting first resin.
Liu teaches a light emitting device (power type LED, see figure 1) having a light emitting element (light emitting diode 2) enclosed by a cover part (lens 3) formed of a first material (silica gel, see ¶ 9) and a light-shield part (reflecting cup 12) formed of a second material (silicone resin, see ¶ 33);
the first material (silica gel) is a thermosetting first resin (as is known in the art); 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the thermosetting resin as taught by Liu into the teachings of Kishimoto, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification to provide the device, a lens part with superb UV resistance.

Regarding claim 37, Xu539 teaches wherein the lens part (LP) includes a light incidence surface (lower surface of LP) where light emitted from the light emitting element (22, better seen in fig 3) enters, and 
a light emitting surface (light emitting surfaces 232, see fig 2) at an opposite side  to the light incidence surface (lower surface of LP) where the light is emitted to the outside (better seen in fig 3) of the lens (21, 23), and 
wherein the lens part (LP) is composed entirely of the first material (as seen in fig 2).

Xu539 does not explicitly teach the first material is a thermosetting first resin.
Liu teaches a light emitting device (power type LED, see figure 1) having a light emitting element (light emitting diode 2) enclosed by a cover part (lens 3) formed of a first material (silica gel, see ¶ 9) and a light-shield part (reflecting cup 12) formed of a second material (silicone resin, see ¶ 33);
the first material (silica gel) is a thermosetting first resin (as is known in the art); 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the thermosetting resin as taught by Liu into the teachings of Kishimoto, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been .

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Xu539 in view of Liu and Xu258, as applied to claim 15 above, and further in view of Jewett et al. (US 5101327 A, hereinafter, “Jewett”, previously cited by the Examiner).

Regarding claim 38, Xu539 does not teach wherein the lens part is a Fresnel lens.
Jewett teaches a lens part (mold split rings 12, see figure 2);
wherein the lens part (12) is a Fresnel lens (plurality of grooves 30, see col 3, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the Fresnel optics as taught by Jewett into the teachings of Xu539 in order to further for dispersing the light from said light source. One of ordinary skill would have been motivated to increase the visibility angle of the device.

Regarding claim 39, Xu539 does not teach wherein the lens part is a Fresnel lens.
Jewett teaches a lens part (mold split rings 12, see figure 2);

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the Fresnel optics as taught by Jewett into the teachings of Xu539 in order to further for dispersing the light from said light source. One of ordinary skill would have been motivated to increase the visibility angle of the device.

Regarding claim 40, Xu539 does not teach wherein the lens part is a Fresnel lens.
Jewett teaches a lens part (mold split rings 12, see figure 2);
wherein the lens part (12) is a Fresnel lens (plurality of grooves 30, see col 3, lines 45-47).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the Fresnel optics as taught by Jewett into the teachings of Xu539 in order to further for dispersing the light from said light source. One of ordinary skill would have been motivated to increase the visibility angle of the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-19 and 35-40 have been considered but are moot because the new ground of rejection does not rely on the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875